Citation Nr: 9923447	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  93-17 825	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability.  



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



INTRODUCTION

The veteran served on active duty from November 1974 to 
September 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

The case was previously before the Board in April 1995 and 
September 1998, when it was remanded for further development.  
The requested development has been completed.  The Board now 
proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The service-connected disabilities are not of sufficient 
severity as to prevent the appellant from engaging in some 
form of substantially gainful employment consistent with his 
education and occupational experience


CONCLUSION OF LAW

The criteria for a total disability rating based upon 
individual unemployability (TDIU) have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, Part 4, including § 4.16 (1998).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, his assertion 
that his service-connected disabilities have worsened to the 
extent that they render him unemployable raises a plausible 
claim.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his claim.  See 38 U.S.C.A. § 5107(a).  The veteran has 
not reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

Total disability ratings for compensation purposes based on 
individual unemployability may be assigned where the combined 
schedular rating for a veteran's service-connected 
disabilities is less than 100 percent and when it is found 
that such disorders are sufficient to render the veteran 
unemployable.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
3.340, 3.341, 4.16, (1998).  If there is only one such 
service-connected disability, it must be ratable at 60 
percent or more, and if there are two or more service- 
connected disabilities, at least one must be rated at 40 
percent or more with a combined rating of 70 percent or more.  
It is further provided that the existence or degree of 
nonservice-connected disabilities, or previous 
unemployability or age will be disregarded when the 
percentages referred to above are met.  38 C.F.R. §§ 4.16(a), 
4.19 (1998).  See Hersey v. Derwinski, 2 Vet. App. 91, 94 
(1992); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

The record must reflect some factor that takes a particular 
case outside the norm in order for a claim for individual 
unemployability benefits to prevail.  Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).  The fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  Van Hoose, 4 Vet. App. at 363.  A high rating in 
itself is a recognition that the impairment makes it 
difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the can find 
employment"  Ibid.  Moreover, the veteran's advancing age 
and non-service-connected disabilities may not be considered.  
See 38 C.F.R. § 3.341(a) (1998); Van Hoose, 4 Vet. App. at 
363; Hersey, 2 Vet. App. at 94.  In determining whether a 
particular veteran is unemployable, the Board must also give 
full consideration to unusual physical or mental effects in 
individual cases, to peculiar effects of occupational 
activities, to defects in physical or mental endowment 
preventing the usual amount of success in overcoming the 
handicap of disability and to the effect of combinations of 
disability.  38 C.F.R. § 4.15 (1998).  Furthermore, the Board 
must consider the effects of the veteran's service-connected 
disability or disabilities in context of his employment and 
educational background.  See Fluharty v. Derwinski, 2 Vet. 
App. 409, 412- 13 (1992).  

In this case, the veteran's service-connected disabilities 
and current ratings are: the residuals of a right hip 
arthroplasty, rated as 70 percent disabling; residuals of a 
splenectomy, rated a 30 percent disabling; a resolving 
sciatic nerve injury, rated as 10 percent disabling; and a 
healed intra-articular fracture of the 1st left metacarpal, 
rated as noncompensable.  The combined disability rating is 
80 percent.  

The Board has considered the history of the service-connected 
disabilities, in accordance with 38 C.F.R. §§ 4.1, 4.2 
(1998).  The service medical records disclose that the 
veteran was injured in a motor vehicle accident and a medical 
board diagnosed: fracture dislocation, right hip, status post 
open reduction and internal fixation, healed; ruptured 
spleen, status post splenectomy; comminuted intra-articular 
fracture, non-dominant 1st metacarpal, healed; and incomplete 
sciatic nerve injury, resolving.     

In February 1978, the RO granted service connection for the 
service department diagnoses without examination.  

There was no evidence at the time of the February 1978 rating 
decision that the healed intra-articular fracture of the 1st 
left metacarpal was symptomatic or resulted in any industrial 
impairment.  There has been no evidence since the February 
1978 rating decision that the healed intra-articular fracture 
of the 1st left metacarpal is symptomatic or results in any 
industrial impairment.  There is no evidence that the healed 
intra-articular fracture of the 1st left metacarpal is 
currently symptomatic or results in any industrial 
impairment. 

Turning to the splenectomy, there was no evidence at the time 
of the February 1978 that the splenectomy residuals were 
symptomatic.  The rating code at the time of the February 
1978 rating decision provided an automatic 30 percent rating 
for splenectomy residuals.  In 1993, VA proposed to reduce 
the rating for a splenectomy to 10 percent.  VA explained 
that although the spleen was a component in the body's 
defense against infection, its loss did not result in a 
significant impairment of earning capacity.  Medical advice 
indicated that antibiotics effectively compensated for any 
increased susceptibility to infection.  58 Fed. Reg. 26081 
(Apr. 30, 1993).  In the final rule, the rating was set at 20 
percent.  VA explained that it had reviewed various comments 
and concluded that splenectomy increased susceptibility to 
certain infections and the increased susceptibility required 
splenectomy patients to restrict their activities, resulting 
in moderate impairment consistent with a 20 percent rating.  
60 Fed. Reg. 49225 (Sep. 22, 1995).  The 30 percent rating 
for the splenectomy has been in effect since September 30, 
1977 and is now protected by law.  38 U.S.C.A. § 110 (West 
1991).  In this case, none of the medical records since 
service or currently indicates that the splenectomy had or 
currently has any symptoms.  There is no evidence that the 
splenectomy residuals resulted in increased infections, 
required hospitalization or other treatment, or had any 
industrial impact.  

During service, there was a diagnosis of an incomplete 
sciatic nerve injury which was resolving.  The RO granted a 
10 percent rating without examining the veteran.  This rating 
has also been in effect since September 30, 1977, and is now 
protected by law.  38 U.S.C.A. § 110 (West 1991).  There is 
no post service evidence of sciatic neuropathy.  An August 
1978 medical record shows muscle strength was 5/5.  Straight 
leg raising was negative.  The veteran complained of right 
hip pain on any movement and an inability to bear weight on 
the hip due to pain.  Deep tendon reflexes were present.  
There was an inconsistent decrease of pinprick sensation on 
the left side.  Electromyogram (EMG) studies were normal.  
There was no objective evidence of nerve root compression or 
damage.  The veteran was noted to jump off the table after 
the EMG without any obvious pain so the doctor felt there was 
a certain amount of faking or supratentorial problem present.  
The diagnosis was right hip pain secondary to trauma.  
Despite the neurologic studies of the lower extremities, 
there was no diagnosis of sciatic or other nerve deficits.  
None of the subsequent examinations identified any sciatic 
nerve manifestations.  Clinical examination in October 1992 
had results which were considered to be compatible with a 
partial sciatic nerve injury; however EMG and nerve 
conduction velocity (NCV) tests showed no evidence of 
radiculopathy.  The veteran had a VA neurologic examination 
in February 1998, the results were clarified in a November 
1998 report which stated that the examination results were 
not consistent with sciatic neuropathy.  The medical reports 
are the most probative evidence as to the extent of this 
disability and they show that there are no current 
manifestations or related industrial impairment as a result 
of the sciatic nerve injury in service.  

The February 1978 rating decision also granted service 
connection for fracture dislocation, right hip, status post 
reduction and internal fixation, healed, rated as 10 percent 
disabling.  

The record reveals that this disability was treated with a 
total replacement of the right hip in February 1988.  The 
surgery and post surgical period were without complication.  
The surgical wound was healing well and the veteran was begun 
on physical therapy.  

A July 1988 VA clinical note shows that there was good 
prosthesis placement and no looseness.  The veteran 
complained of groin pain and the doctor recommended that he 
increase weight bearing.  

The report of Henry M. Born, M.D., is dated in November 1988 
and shows that it was done for Social Security Administration 
(SSA) disability evaluation purposes.  The veteran reported a 
1985 baseball injury involving a left femur fracture.  He 
reported pain in his right hip, left hip and left thigh.  The 
doctor diagnosed status post hip replacement on the right and 
status post fracture of the left femur.  Dr. Born concluded 
that the veteran had some very severe injuries and it 
appeared painful for him to move both hips.  He had 
difficulty ambulating, was quite inactive and spent much time 
sitting or lying down.  The veteran's complaint of constant 
pain was considered reasonable in view of X-rays and physical 
findings.  This examination led to a finding that the veteran 
was disabled for the purpose of SSA benefits.  

There was a leg length discrepancy of 2 centimeters which was 
surgically corrected in March 1989.  Post surgically, he was 
considered to be doing satisfactorily.  

A May 1989 VA Vocational Rehabilitation report shows the 
veteran completed high school and had experience as a steel 
worker and welder before entering service.  After service, he 
worked as a millwright until 1983.  He went through a 
vocational rehabilitation program and accepted a job as a 
repairer of hospital equipment from August 1984 to December 
1985.  He said that he had not worked since December 1985.  
It was also noted  that he had done well for 4 semesters of 
college.  It was noted that, in addition to the service-
connected disabilities, the veteran had a seizure disorder, 
fracture of the left femur, and deafness in the left ear.  It 
was noted that his disabilities would keep him from doing his 
previous work.  There was no opinion as to the effect of the 
service-connected disabilities on the veteran's ability to do 
work commensurate with his education and experience.  It was 
reported that he did not want to train at that time.  He was 
due for further surgery.  He was keenly interested in TDIU.  
He was receiving income from SSA and VA and his wife was 
working.  It was felt that he lacked motivation to become a 
candidate for employment at that time.  

On the September 1989 VA examination, the veteran reported a 
good deal of trouble with his right hip.  He said that his 
femur was fractured in an automobile accident in March 1986 
and had an open reduction which did not work.  He reported a 
total of 4 or 5 operations.  He reported working in 
maintenance before the 1986 injury and being completely 
unable to work since then because putting all his weight on 
his right leg made his hip worse.  The right and left hip 
motion was similarly limited with severe pain of abduction on 
the left.  The left lower extremity had marked tenderness 
over the hip, mid-thigh and knee.  The diagnoses were 
residuals of fracture dislocation of the right hip with total 
arthroplasty and residual of fractured left femur with 
delayed union and repeat surgery.  

There was another VA vocational rehabilitation assessment in 
March 1990.  It was noted that little had changed since 1989, 
except that the combined service-connected disability rating 
had been increased from 60 to 70 percent.  It was reported 
that the veteran had not been released by his doctors to do 
any work and that he continued to increase.  He was able to 
walk only with the aid of a walker and/or forearm crutches.  
He was not able to sit for any extended length of time.  His 
doctors were not allowing him to drive.  He was receiving 
disability benefits from VA and SSA.  It was noted that the 
service-connected disabilities contributed significantly to 
the veteran's overall physical problems.  Training was 
considered to be infeasible as it would be in vain.  A 
similar report was made in April 1993.  

The report of the October 1992 VA peripheral nerves 
examination shows the veteran complained of numbness in the 
right leg with intermittent shooting pains down the lateral 
aspect of the right leg and foot.  Motor examination showed 
mild weakness in the right anterior tibialis and all other 
muscle groups were 5/5.  There was a decreased response to 
pinprick in the S1 distribution. Deep tendon reflexes were 
2+, bilaterally.  Gait was normal.  He did not have straight 
leg raising pain.  There was marked paraspinal muscle spasm 
on the left.  The impression was a right sciatica, the 
examination results being compatible with a partial sciatic 
nerve injury.  The possibility of right S1 nerve root 
compression was considered.  Chronic low back pain was also 
diagnosed.  The examiner did not offer an opinion as to the 
impact of the service-connected disability on the veteran's 
ability to work.  EMG and NCV tests were recommended.    

The November NCV findings were normal in the tested nerves in 
the right lower extremity.  EMG testing disclosed a giant 
motor unit potential in the right tibialis anterior muscle 
and there were normal findings in the remaining muscles 
tested.  The physician concluded there was no 
electrophysiological evidence of an active right lumbar 
radiculopathy.  

On the November 1992 examination of his hip, the veteran 
reported that he continued to have chronic pain in his low 
back and right hip, with chronic numbness and tingling down 
the right lower extremity. He reported difficulty with 
prolonged sitting, standing, or walking, as well as bending 
and lifting.  Evaluation of his gait showed that he moved 
with a limp.  On examination, he reported lumbar tenderness 
and pain on motion, although there was no spasm.  He had 
marked complaints of pain and appeared to be in genuine 
discomfort on attempts to move the right hip.  Hip motion was 
limited.  The diagnoses were chronic lumbar syndrome and 
fracture dislocation of right hip, post operative right hip 
replacement.  X-rays revealed minimal lumbar scoliosis and 
the right hip arthroplasty without evidence for loosening of 
either acetabular or femoral component.  The examiners did 
not offer an opinion as to the impact of the service-
connected disability on the veteran's ability to work.  

In May 1996, Jorge A. Pino, M.D., reported on his re-
evaluation of the veteran for SSA.  The veteran complained 
that he had a total right hip replacement, fractured left 
humerus with a steel rod and broken leg, poor memory, 
susceptibility to colds because his spleen was absent, 3 
broken vertebrae in his back, a left arm injury and 
difficulty hearing.  It was reported that the veteran was 
currently working and trying to be a nurse.  He complained of 
pain all the time. He reported that a motorcycle accident in 
service resulted in a total right hip replacement.  In a 1985 
softball game, his left femur was fractured.  In 1989, a 
tractor fell on him resulting in broken arms, vertebrae and 
jaw.  A 1995 fall reportedly resulted in some broken ribs.  
It was noted that he had 2 years of college education and was 
currently trying to become a nurse.  Physical examination 
showed the veteran to well developed, well nourished, alert 
and oriented.  He was deaf in the left ear.  Neurological 
examination was intact.  He was able to get on and off the 
examining table with mild difficulty.  He said he could not 
walk on his toes or heels or squat due to pain. He had no 
device to assist his walking.  He was able to hear and 
understand normal conversation.  He was able to sit, stand, 
and walk in the office without any problem, although he 
complained of pain all the time. He was able to lift, carry 
and handle personal objects without any problems.  Hearing 
was normal except for the left ear deafness.  

A licensed psychologist evaluated the veteran for SSA in July 
1996.  The veteran presented with a noticeable limp, heavy 
breathing and sighing suggesting pain.  He was barely able to 
ambulate and sat in an unusual position slanted to the right.  
When asked if he drove to the appointment, he responded that 
he thought so; but upon leaving proceeded directly to a truck 
and drove off.  He generally responded with vague and evasive 
answers.  The doctor found the veteran's presentation was 
highly suspect, overall.  The veteran was most uncooperative.  
He would not answer questions as to his current activities.  
It was the examiner's opinion that the veteran was not being 
honest in regard to his current functioning.  His impaired 
presentation was grossly inconsistent with behaviors observed 
upon leaving.  It was also noted that he appeared more 
physically impaired than described in Dr. Pino's report.  It 
was concluded that the veteran was deliberately attempting to 
present as mentally ill and cognitively impaired.  

In August 1996, SSA found the veteran had improved and was no 
longer disabled.   

In March 1997, VA notified the veteran that he had completed 
a vocational rehabilitation program in 1984 and been declared 
rehabilitated.  Further training would require that his 
service-connected disabilities had worsened so that he could 
no longer perform the job for which he had been trained.  
Since that was not the case, further vocational 
rehabilitation was not warranted.  There is no record of this 
decision being appealed. 

On the February 1998 VA general medical examination, the 
veteran reported his right hip arthroplasty, splenectomy, 
left thigh fracture, seizure disorder, left carpal tunnel 
syndrome, headaches, and lumbar and cervical spine disorders.  
He reported that the right hip arthroplasty was loosening 
with thigh pain and a slipping and popping feeling.  Straight 
leg raising was negative.  He reported pain on the Patrick 
maneuver, bilaterally.  He demonstrated give way weakness to 
all muscle groups, bilaterally, and said it was secondary to 
pain.  The left wrist had a positive Tinel's sign.  
Neurologically, the motor responses had prominent give way 
weakness secondary to voiced pain in all four extremities in 
all muscle groups tested.  Muscle tone and bulk were normal.  
Pin prick examination of the lower extremities had erratic 
results.  Reflexes were 2+ and symmetrical.  The examiner 
commented that the examination was difficult because of the 
veteran's poor tolerance for pain and clear desire to augment 
the examination.  He frequently moaned out in pain with 
minimal activity.  

A VA orthopedic examination was also done in February 1998.  
The veteran reported that he was scheduled for another right 
hip replacement.  Other injury residuals were also reported.  
The doctor noted that the veteran seemed to be in a critical 
amount of pain and was not quite coherent.  He used a cane.  
There was evidence of terrific pain, weakness and tenderness.  
His gait was terrible.  He walked with a cane and was hardly 
mobile.  Standing was limited.  He did have ankylosis of the 
hips.  It was extremely difficult to get the veteran on the 
examining table.  Hip flexion was 21 degrees on the left and 
23 degrees on the right.  Other motions were impossible to 
determine.  The diagnosis was fracture, dislocation of the 
right hip with prosthesis and fixation of the left hip.  
Functional loss due to pain was great.  

The February 1998 X-rays showed the right hip arthroplasty 
with 2 of the orthopedic screws projecting into the soft 
tissue of the pelvis.  On the left, an orthopedic rod and 
screw fixated the proximal left femur with deformity of the 
mid shaft of the femur from a prior fracture.  

The report of the February 1998 VA neurologic examination 
shows the veteran had multiple neurologic complaints.  
Strength testing showed most muscle groups at 5/5, but was of 
questionable reliability secondary to give way weakness 
throughout.  The veteran complained of significant pain on 
attempts to test the right iliopsoas.  There were no 
involuntary muscle movements.  Sensory examination was 
completely unreliable.  Reflexes were 2+.  Gait was stiff and 
bradykinetic with the use of a cane.  The diagnoses were 
history of a seizure disorder, migraines, and chronic low 
back pain.  It was commented that the veteran appeared to 
embellish throughout the examination.  The doctor expressed a 
low level of confidence in the history obtained and the 
physical examination.  

In response to the Board's remand, the neurologic examiner 
reviewed the case in November 1998.  The doctor specified 
that the physical examination results were not consistent 
with sciatic neuropathy.  It was the feeling of the 
neurologic and orthopedic examiners that the majority of the 
veteran's pain was related to his right hip and arthroplasty.  

Another physician reviewed the file in February 1999 and 
rendered an opinion that none of the examiners indicated any 
evidence of unemployability.  

The veteran has asserted that his service-connected 
disabilities prevent him from working and warrant a TDIU 
rating.  It is well established that a claim does not, of 
itself establish entitlement.  Most recently, the United 
States Circuit Court of Appeals for the Federal Circuit held 
that a bald, unsubstantiated claim is not enough.  There must 
be some evidence to support the claim.  See Glover v. West, 
No. 99-7015 (Fed.Cir. Aug. 2, 1999), slip op., at 10.  Here, 
there is evidence that the service-connected disabilities, 
particularly the right hip disorder, produce significant 
impairment; and the veteran is rated based on that 
impairment.  There is no evidence from any physician or other 
trained medical professional to the effect that the service-
connected disabilities, by themselves, prevent the veteran 
from engaging in work consistent with his training and 
experience.  

The veteran's reports of loosening of his right hip 
prosthesis and the need for further surgery may indicate that 
the disability may soon warrant a temporary total disability 
rating under 38 C.F.R. § 4.29 or § 4.30 (1998).  However, 
this possibility does not demonstrate that the criteria for a 
TDIU rating have been met.  

The service-connected disabilities undoubtedly prevent the 
veteran from continuing with the strenuous construction labor 
he previously did.  However, the veteran has a high school 
education, 2 years of college and additional training in 
medical equipment repair.  The record shows that the veteran 
is capable of getting to a job site.  The service-connected 
disabilities may prevent the veteran from standing or sitting 
all day but reliable evidence establishing that he is 
unemployable has not been presented.  

The medical reports are more probative than the veteran's 
complaints of pain and the medical information forms a 
preponderance of evidence which demonstrates that the veteran 
has consistently exaggerated the extent of his disability and 
has not provided credible responses which show that his 
service-connected disabilities prevent him from performing 
the wide range of work commensurate with his education and 
experience.  The Board has been presented with remarkable 
variations of findings and observations.  A neurologic 
examiner noted that there was a low level of confidence in 
the history and examination.  Dr. Ackerson opined that the 
veteran's presentation strongly supports a deliberate attempt 
to present as ill.  Presentations were grossly inconsistent 
with behaviors observed on leaving.  Some professionals have 
opined that he lacks motivation.  Social Security no longer 
considers him unemployable.  In February 1998 it was noted 
that there was a clear desire to augment the examination.  
Another examiner, in February 1998, noted that the veteran 
appeared to embellish.  In August 1978, the veteran 
complained of inability to weight bear and pain on any 
movement.  However, he was observed to jump off the table 
without obvious pain, thus the examiner felt there was a 
certain amount of faking.

The Board is under an obligation to weigh and balance the 
evidence.  It is axiomatic that this duty attaches when there 
is reliable evidence.  The Board has had an opportunity to 
review the entire file.  Based on the statements of 
examiners, the veteran is not credible or reliable.  We have 
found no decision of the Court that requires the grant of a 
benefit when the evidence is not credible and/or reliable.  
The preponderance of reliable evidence establishes that the 
veteran is not unemployable due to service connected 
disability.


ORDER

A total disability rating based upon individual 
unemployability (TDIU) is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

